                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


ESPIRITU SANTO HOLDINGS, LP,

                         Petitioner,

      -against-                            Civil Action No. 19-cv-03930

L1BERO PARTNERS, LP,

      and

ESPIRITU SANTO TECHNOLOGIES, LLC

                         Respondents.




     MEMORANDUM OF LAW IN OPPOSITION TO ES HOLDINGS’ MOTION
      TO HOLD RESPONDENT L1BERO PARTNERS IN CIVIL CONTEMPT
         OF THE COURT’S MAY 16, 2019 PRELIMINARY INJUNCTION




                                           REED SMITH LLP

                                           599 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 521-5400
                                           Facsimile: (212) 521-5450

                                           Attorneys for Respondent
                                           L1bero Partners, LP
Dated: August 5, 2019
                                                  TABLE OF CONTENTS

                                                                                                                                    Page


PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 3

          A.         Procedural History .................................................................................................. 3

          B.         Current Status of the L1bre Group Companies....................................................... 5

          C.         L1bero Provides ESH’s Non-Director Designees With Access to L1bre
                     Group Corporate, Financial, and Accounting Information ..................................... 6

          D.         L1bero’s Efforts to Seat ESH Nominees to the L1bre Group Boards .................... 8

          E.         ESH Delays the ICC Arbitration........................................................................... 12

          F.         ESH Files the Order to Show Cause for Contempt of Court ................................ 13

ARGUMENT ................................................................................................................................ 13

I.        Applicable Legal Standards .............................................................................................. 13

II.       L1bero Is Not in Contempt of the Court’s Preliminary Injunction ................................... 15

          A.         L1bero’s Continued Prosecution of the Mexican Legal Proceedings
                     Does Not Violate the Preliminary Injunction ....................................................... 15

          B.         L1bero’s Alleged Failure to Seat ESH’s Chosen Directors on Lusad’s
                     Board Does Not Violate the Preliminary Injunction............................................. 19

          C.         L1bero Has Not Denied ESH’s Appointed Directors Unrestricted and
                     Unfettered Access to L1bre Group Books and Records ....................................... 22

III.      The Court Should Not Issue Monetary Sanctions or Any Other Relief ........................... 24

CONCLUSION ............................................................................................................................. 25




                                                                   -i-
                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Bernardino v. Barnes & Noble Booksellers, Inc.,
   2017 WL 3727230 (S.D.N.Y. Aug. 11, 2017) .........................................................................18

Chicago & N. W. Transp. Co. v. Ry. Labor Executives’ Ass’n,
   908 F.2d 144 (7th Cir. 1990) ...................................................................................................17

Church & Dwight Co. SPD Swiss Precision,
   No. 14-CV-585, 2017 WL 3605583 (S.D.N.Y. July 27, 2017) ...............................................14

City of Syracuse v. Onondaga Cty.,
    464 F.3d 297 (2d Cir. 2006).....................................................................................................20

DeWitt Stern Group, Inc. v. Eisenberg,
  2013 WL 5815512 (S.D.N.Y. Oct. 29, 2013) ..........................................................................17

Dunn v. N.Y. State Dept. of Labor,
   47 F.3d 485 (S.D.N.Y. 1995) ...................................................................................................14

Hatten-Gonzales v. Hyde,
   579 F.3d 1159 (10th Cir. 2009) ...............................................................................................17

Idaho Potato Comm’n v. Majestic Produce Corp.,
   No. 97–CV–5512, 1998 WL 760333 (E.D.N.Y. Sept. 9, 1998) ..............................................24

Int’l Longshoremen’s Ass’n, Local 1291 v. Philadelphia Marine Trade Ass’n,
    389 U.S. 64 (1967) ...................................................................................................................17

Joy v. North,
   692 F.2d 880 (2d Cir. 1982).....................................................................................................18

King v. Allied Vision, Ltd.,
   65 F.3d 1051 (2d Cir. 1995).........................................................................................13, 14, 24

King v. Allied Vision, Ltd.,
   919 F. Supp. 747 (S.D.N.Y. 1996), aff’d, 65 F.3d 1051 (2d Cir. 1995) ..................................24

Latino Officers Ass’n City of New York, Inc. v. City of New York,
    558 F.3d 159 (2d Cir. 2009).....................................................................................................14

Levin v. Tiber Holding Corp.,
   277 F.3d 243 (2d Cir. 2002).....................................................................................................14




                                                                  - ii -
Louis Vuitton Malletier v. Dooney & Bourke, Inc.,
   454 F.3d 108 (2d Cir. 2006).....................................................................................................19

In re MarketXT Holdings Corp.,
    336 B.R. 39 (Bankr. S.D.N.Y. 2006) .................................................................................15, 19

N.Y. State Nat’l Org. for Women v. Terry,
   952 F. Supp. 1033 (S.D.N.Y. 1997), aff’d, 159 F.3d 86 (2d Cir. 1998) ..................................24

New York Civil Liberties Union v. New York City Transit Auth.,
   684 F.3d 286 (2d Cir. 2012).....................................................................................................20

Scott v. Chipotle Mexican Grill, Inc.,
   315 F.R.D. 33 (S.D.N.Y. 2016) ...............................................................................................20

Skarnulis v. Belmont,
   74 F. App’x 92 (2d Cir. 2003) .................................................................................................21

Spallone v. United States,
   493 U.S. 265 (1990) .................................................................................................................15

Tactica Int’l, Inc. v. Atl. Horizon Int’l, Inc.,
   154 F. Supp. 2d 586 (S.D.N.Y. 2001)................................................................................21, 24

United States v. Local
   1804-1 Int’l Longshoremen’s Ass’n, 44 F.3d 1091, 1096 (2d Cir. 1995) ................................14

Yurman Studio, Inc. v. Castaneda,
   Nos. 07 Civ. 1241(SAS), 07 Civ. 7862(SAS), 2009 WL 454275
   (S.D.N.Y. Feb. 23, 2009) .........................................................................................................24

Federal Rules of Civil Procedure

Fed. R. Civ. P. 65(d)(1)(C) ............................................................................................................17




                                                                 - iii -
           Respondent L1bero Partners, LP (“L1bero”) respectfully submits this Memorandum of

Law, together with the Declarations of John William Wood (“Wood”) and Horacio Alamilla

Medina (“Alamilla”) in opposition to Petitioner Espiritu Santo Holdings, LP’s (“ESH”) Motion

to Hold Respondent L1bero Partners in Civil Contempt (the “Motion”).1

                                       PRELIMINARY STATEMENT

           ESH’s Motion is a baseless and needless attempt to overreach respecting the Court’s

May 16, 2019 preliminary injunction order (the “PI Order”). (See ECF No. 39.) The Motion

fails to properly construe the PI Order, account for ESH’s excessive demands, reflect the

progress that was made, or reveal ESH’s own delays. In fact, most issues have been resolved—

with an agreement having been reached regarding the final major issue of the appointment of

directors on July 18, 2019, which now simply awaits the signature of ESH’s representative.

The Motion, in its overheated form, also ignores that the affiliated companies have essentially

no viable business operations because of the alteration (and, thus, diminishment) of the

Mexico City Concession, and the fact that the concession bid in Monterrey did not move forward

because taxis in that jurisdiction will not be required to upgrade to digital taximeters.

As discussed below, this application should be denied in its entirety.

           On May 14, 2019, this Court granted in part and denied in part ESH’s emergency motion

for a preliminary injunction in aid of arbitration (the “PI Decision”). (See ECF No. 33.)

The Court held that ESH had not established the irreparable harm it had identified in its papers

(id. at 43-46), but held that there was other irreparable harm that warranted the issuance of

“an injunction in aid of arbitration … that bar[ed] [L1bero], its principals and their privies ...

from taking any steps to eliminate the interest of [ESH] in any business ventures anywhere in the



1
    Unless otherwise indicated, capitalized terms have the same meanings as in the Court’s PI Decision (ECF No. 33).


                                                         -1-
world that are affiliated with, derived from, or use the trademarks, software, and other trade

secrets associated with the L1bre [G]roup” (id. at 53).

       On May 16, 2019, this Court entered the PI Order. (See ECF No. 39.) The PI Order was

a prohibitory injunction in that it prevented L1bero from taking certain actions, including, but

not limited to, making any changes to the directors or the corporate structure of the L1bre Group

companies or making business decisions on behalf of the L1bre Group companies relating to the

commencement of litigation. (Id. at 3.) The PI Order did not include the anti-suit injunction

language that was proposed by ESH. (Compare ECF No. 39 with ECF No. 36; see ECF No. 37.)

The PI Order also mandated that directors appointed by ESH to the boards of the L1bre Group

companies have access to corporate, financial, and accounting information, and certain other

specified documents. (ECF No. 39 at 4.)

       Promptly after issuance of the PI Order, L1bero undertook steps to comply with the

PI Order, and otherwise satisfy ESH’s demands. These included providing ESH with all of the

documents specified in the PI Order; arranging for ESH’s representatives to have access to the

offices of the Secretary of the Board to review corporate books and records; granting ESH’s

representatives access to the Oracle NetSuite Platform (including L1bre Group’s incoming and

outgoing bank account funds and financial transactions, the information behind the transactions,

and the audit trail); and refraining from making changes to the directors or the corporate

structure of the L1bre Group companies without ESH’s consent or making business decisions on

behalf of the L1bre Group companies relating to the commencement of litigation. Among other

things, L1bero has granted ESH’s non-director designees access to corporate books and records;

secured appointments for León and Zayas to the board of L1bre Nuevo León;

executed documents to bring L1bre Jalisco into the L1bre Group; taken steps to secure




                                               -2-
appointments for León and Zayas to the board of L1bre Jalisco; and finalized the documentation

to secure appointments for ESH’s replacement directors to the board of Lusad.

       L1bero has undertaken all of these steps notwithstanding the fact that the L1bre Group

companies are severely financially distressed and many of its employees have left. Further, ESH

has not been cooperative and many of its demands exceeded the scope of the PI Order and were

accompanied by baseless threats. Worse, ESH has also repeatedly delayed making the payments

necessary to commence the arbitration (in support of which it sought and obtained the PI Order

on an emergency basis) which has prevented an arbitral tribunal from hearing the disputes.

       For the reasons set forth below, ESH cannot carry its heavy burden to show that

(i) the PI Order clearly and unambiguously requires L1bero to do any of the things that

it has not done; (ii) L1bero clearly and convincingly violated any provisions of the PI Order; and

(3) L1bero has not diligently attempted to comply in a reasonable manner with the PI Order.

                                 FACTUAL BACKGROUND

       A.      Procedural History

       On May 1, 2019, ESH filed a Request for Arbitration with the International Chamber of

Commerce. (ECF No. 19 at ¶ 3, Ex. 1.) Later that day, counsel for ESH informed L1bero via

email that ESH intended to file an Emergency Petition for Injunctive Relief in Aid of Arbitration

(the “Petition”) in this Court the following morning. (Id. at ¶ 5, Ex. 3.) On May 2, 2019, ESH

filed the Petition seeking a temporary restraining order and a preliminary injunction (ECF No. 1),

which, given the translation dates for the documents, had been in the works for weeks

(see ECF No. 21, Ex. 4 at 18-19, Ex. 6 at 4). Specifically, ESH sought a prohibitory TRO and

preliminary injunction that would prevent L1bero from taking the following actions:

       (1) engaging in any competitive activities in violation of the Partners Agreement,
           including, but not limited to, any efforts to obtain concessions from Monterrey and
           Jalisco, or taking any actions to cancel or transfer the existing MC Concession;


                                              -3-
       (2) using any trade secrets or intellectual property developed by ES Holdings for any
           purpose other than to benefit the existing MC Concession or any future concession
           held by an entity jointly controlled by ESH and L1bero; and

       (3) taking any further steps in any Mexican Court or otherwise, anywhere in the world,
           to interfere with or divest or derogate the exclusive jurisdiction of this Court to decide
           the issue of pre-arbitral injunctive relief, as provided for in the Partners Agreement.

(See, e.g., ECF No. 1 at 22; ECF No. see also ECF No. 33 at 3, 25.) That same day, this Court

held a hearing, granted a TRO, and directed L1bero to show cause on May 13, 2019

why a preliminary injunction should not issue. (ECF No. 3.)

       On May 13, 2019, this Court held a further hearing, and, the next day, on May 14, 2019,

this Court issued a decision granting in part and denying in part the Petition. (ECF No. 33.)

This Court held that ESH had not established the irreparable harm it identified in its papers

because (a) any harm from misappropriation of trade secrets could be recompensed through

money damages; and (b) the entity incorporated to bid on the Monterrey concession, L1bre

Nuevo León, was not a “competitor” because it was jointly owned by ESH and L1bero.

(Id. at 43-46.) The Court, however, held that: “an injunction in aid of arbitration should …

issue—one that bars [L1bero], its principals and their privies . . . from taking any steps to

eliminate the interest of [ESH] in any business ventures anywhere in the world that are affiliated

with, derived from, or use the trademarks, software, and other trade secrets associated with the

L1bre [G]roup.” (Id. at 53.) This Court acknowledged that ESH had “not proposed the terms of

such an injunction,” but allowed it to “propose such an order” and L1bero to comment. (Id.)

       On May 15, 2019, ESH filed a proposed order, which was styled as a prohibitory

injunction. (ECF No. 36). On May 16, 2019, L1bero filed objections. (ECF No. 37.) Later that

same day, this Court entered a prohibitory PI Order. (ECF No. 39.) Significantly, the Court

did not include ESH’s proposed anti-suit injunction language that would have prevented



                                               -4-
L1bre Holding and Lusad from continuing to prosecute the pending Mexican legal proceedings.

(Compare ECF No. 36 with ECF No. 39; see ECF No. 37 at 5 (citing ECF No. 33 at 48-52).)

       On June 4, 2019, L1bero timely filed a notice of appeal to the Second Circuit.

(ECF No. 44.)     On August 1, 2019, L1bero filed its opening brief on appeal and an

emergency motion to expedite the appeal. (Wood Decl. ¶ 1 n. 1, Exs. 1 & 2.)

       B.       Current Status of the L1bre Group Companies

       Although the L1bre Group companies were already under severe financial distress at the

time that the PI Order was entered, the financial situation has deteriorated even further in the past

several months. (See generally Wood Decl. ¶¶ 7-13.) After the alteration of the MC Concession

in November 2018, the L1bre Group companies became financially distressed and directors of

Lusad convened a meeting in December 2018 to discuss a contingency plan that would require a

contribution of no less than US $ 3 million. (Id. ¶ 9, Ex. 10.) L1bero proposed that the capital

contribution would be funded 50% by each of ESH and L1bero, but ESH requested an eight-day

period to submit a counterproposal and never submitted any such counterproposal or plan. (Id.)

In the interim, L1bero advanced a further US $1 million loan in order to give Lusad enough

funds to operate on a scaled down basis over a six month period and obtain a potentially

lucrative concession in Monterrey, Nuevo Leon. (Id. ¶ 10.)

       After the PI Order was issued, a bid for the concession in Monterrey was made. However,

this concession would not require taxis to upgrade on a mandatory basis to digital taximeters,

which meant that the business opportunity was economically inviable. (Id. ¶ 11.) As a result,

the L1bre Group has now run out of funds, has no income, and has no realistic prospect of

obtaining additional capital at this time. (Id. ¶ 12.) Most of the L1bre Group’s employees have

left the company, payments to vendors and suppliers have been reduced or stopped entirely, and

creditors and suppliers may initiate involuntary bankruptcy proceedings. (Id. ¶¶ 12-13.) L1bero


                                                -5-
has also discovered that León and Zayas as well as the L1bre Group companies face lawsuits

brought by third parties in federal court in Florida alleging that León and Zayas stole the trade

secrets, technology, and business plan that they used to obtain the MC Concession and induce

L1bero’s substantial investment in the L1bre Group. (Id. ¶¶ 15-18, Exs. 11 & 12.)

       C.      L1bero Provides ESH’s Non-Director Designees With Access to L1bre Group
               Corporate, Financial, and Accounting Information

       On May 21, 2019, a few days after the entry of the PI Order, ESH’s counsel sent a

letter to Francisco Flores requesting that certain non-director designees be granted access to

information and documents relevant to the L1bre Group companies.             (León Decl. Ex. D.)

The next day, Flores replied attaching the documents that ESH requested and/or that this Court

ordered L1bero to provide, including, but not limited to, documents and communications related

to: (a) the NAFTA notice of intent, (b) the incorporation of L1bre Nuevo León; (c) the possible

concession in Nuevo León; and (d) powers of attorney issued by L1bre Group companies.

(Id. Ex. E.) Flores also explained that (a) ESH’s non-director designees would be granted access

to the Oracle NetSuite Platform upon receipt of written confirmation from ESH of the names and

e-mails of the authorized designees; (b) ESH could access and review records of corporate

actions through the Secretary of the Board, Mr. Rodrigo Nuñez, and he understood that its

representatives had done so earlier that day; (c) Zayas was the only legal representative of the

L1bre Group companies who engaged in official communications regarding the MC Concession;

and (d) the L1bre Group companies had not engaged in any official communications regarding

a possible concession in Jalisco. (See id.) Flores also stated that steps were being taken to bring

L1bre Jalisco into the L1bre Group corporate structure, and that the relevant documents would

be provided once they were finalized and formalized before a notary public.              (See id.)

This process was completed, and the relevant documents were provided to ESH’s counsel on



                                               -6-
July 24, 2019.      (Id. Ex. S.) In addition, on May 23, 2019, ESH’s counsel provided the

written confirmation that Flores had requested (Wood Decl. ¶ 21, Ex. 13), and its non-director

designees (Richard Lorenzo, Javier Mijangos, Cesar Cantoral, Javier Coello, Manuel Tabuenca,

Jose Luis Valera) were granted access to the Oracle NetSuite Platform. (Alamilla Decl. ¶¶ 6-7.)

        Notwithstanding L1bero’s prompt efforts to comply with the PI Order and satisfy ESH’s

demands,2 ESH’s counsel proceeded to levy further onerous demands, unfounded accusations,

and baseless threats. (See León Decl. Exs. F & G; see id. Ex. J.) For example, on May 24, 2019,

the day after ESH’s non-director designees were granted access to the Oracle NetSuite Platform,

ESH’s counsel erroneously asserted that L1bero had “restricted” ESH’s access to “Accountant

Reviewer Access” while L1bero enjoys “Administrator Access,” which allows access to the

accounting audit trail, and levied numerous other unfounded accusations regarding financial

improprieties.    (Id. Ex. G.)      However, L1bero’s representatives, Covarrubias and Belmont,

have never had “Administrator Access” (Alamilla Decl. ¶ 11), and L1bero did not “restrict”

ESH’s representatives access because ESH also never had “Administrator Access” (id. ¶¶ 4-5).

Rather, the only people who had “Administrator Access” were (i) the CFO/ Comptroller,

(ii) members of staff who assist with the duties of the CFO/ Comptroller, and (iii) representatives

of Multiconsulting S.A. de C.V. which is not affiliated with L1bero and serves as a

supplier/consultant     that   facilitates    the   use    of   the    Oracle NetSuite      Platform.    (Id.)

On or around June 10, 2019, ESH’s non-director designees were granted “Audit Trail Access.”

(León Decl. Ex. H; see also Alamilla Decl. ¶ 8.) Among other things, the information contained

on the Oracle NetSuite Platform tracks the details of the L1bre Group’s incoming and outgoing



2
  Notably, the PI Order provides only that “the directors appointed by ESH to the Board of any [L1bre Group]
company . . . shall have unrestricted and unfettered access to any and all corporate, financial, and accounting
information and documents of all such companies . . . .” (ECF No. 39 at 4 (emphasis added).)


                                                     -7-
bank account funds and financial transactions, which are uploaded onto the platform on a

monthly basis. (Id. ¶¶ 8-9 & Ex. 2.)

       Finally, ESH’s allegations respecting physical access are unwarranted. (See generally

Wood Decl. ¶¶ 25-28.)     On July 8, 2019, unidentified ESH representatives arrived to the

L1bre Group offices and asked building security to be admitted.                (Id. ¶¶ 25-26.)

Building security denied them entry because they refused to comply with security protocols by,

among other things, providing information about the purpose of their visit. (Id. ¶¶ 26-27.)

No one from the L1bre Group’s offices was notified of the presence of any ESH representatives,

L1bero did not instruct building security to deny access to ESH representatives, and neither

L1bero nor any of the L1bre Group companies owns the building or employs building security.

(Id.) Moreover, the L1bre Group offices are now empty because, given the financial situation of

the L1bre Group companies described supra at pp. 5-6, the L1bre Group has no business and

most of its former employees have left the company. (Id. ¶ 28.) Also, L1bero had previously

arranged for ESH to have access to the offices of the Secretary of the Board who maintains the

corporate books and records. (León Decl. Ex. E.)

       D.     L1bero’s Efforts to Seat ESH Nominees to the L1bre Group Boards

              1. L1bero’s Efforts to Seat ESH’s Replacement Nominees to the
                 Lusad Board

       On May 27, 2019, L1bero’s counsel sent a letter to ESH’s counsel explaining that L1bero

“intends to comply with the PI Order” notwithstanding its disagreement with the terms and

would even be open to taking steps not required by the PI Order such as discussing the

possibility of ESH “designating replacement board members [for Lusad] while Mexican court

orders barring Mr. Le[ó]n’s and Mr. Zayas’ participation remains in place.” (León Dec. Ex. J.)




                                              -8-
        On May 29, 2019, ESH’s counsel responded by disputing the existence of any Mexican

court order that “permanently bar[s] Mr. Zayas or Mr. León f[rom] acting on the Lusad board,”3

but nonetheless agreed to designate Mr. Francisco De Paula Leon Olea and M Jimena Rodriguez

Perez-Vargas as replacement board members of Lusad.” (Id. Ex. K at 2-3.)

        On June 12, 2019, ESH’s counsel requested an update on when ESH could expect its

replacement directors to be confirmed to the Lusad Board. (Id. Ex. L.) The next day, L1bero’s

counsel responded that the appointment of the replacement directors would “require[] a

resolution by the shareholders” and that ESH would need to contact the Secretary of the Board,

Mr. Nuñez, to “request that he prepare and circulate a draft resolution providing for the

appointment of [ESH’s] board members.” (Id.) Between June 15, 2019 and June 20, 2019,

counsel for ESH and L1bero engaged in correspondence to coordinate a meeting in

Atlanta, Georgia to discuss numerous topics related to the parties’ disputes including the

possibility of L1bero taking affirmative steps to appoint ESH’s replacement directors

(notwithstanding the fact that the PI Order is styled as a prohibitory injunction rather than a

mandatory injunction). (See Wood Decl. ¶ 40.) On or around June 28, 2019, counsel for ESH

asked counsel for L1bero to prepare a document instructing the Secretary to prepare the

necessary drafts of the resolutions. (Id. ¶ 41.)

        On July 1, 2019, ESH’s counsel requested an update on the document L1bero was

preparing to cause ESH’s replacement directors to be confirmed to the board of Lusad.

(Id. Ex. M.) That same day, L1bero’s counsel replied that “a draft is being prepared” and then,

on July 3, 2019, sent a further email attaching “a draft document for the appointment of Board


3
  Despite León’s statement to the contrary (León Decl. ¶ 16), the Mexican court order did not merely prohibit León
and Zayas from participating in the February 21, 2019 Lusad board meeting; rather, it prohibits León and Zayas
from any activity inconsistent with holding. León and Zayas responsible for their actions against the company and
the removal of. León and Zayas from their positions as members of the board. (Wood Decl. ¶ 37 n. 4, Ex. 17.)


                                                      -9-
Members.” (Id.) In light of the language in the Partners Agreement that “the Board composition

and structure ... shall be replicated in the other Company’s Affiliates and in any new affiliates or

subsidiaries ...” (Wood Decl. ¶ 8 n. 2, Ex. 9 at § 5.1(b)), the draft instruction letter to the

Secretary contemplated the preparation of unanimous resolutions that would appoint Francisco

De Paula Leon Olea and M. Jimena Rodriguez Perez-Vargas to the boards of all of the

L1bre Group companies (see León Decl. Ex. M).

       The next day, July 4, 2019, ESH’s counsel objected to the draft letter and contended that

ESH’s replacement directors should be appointed only to the Lusad Board with León and Zayas

remaining on the boards of the other L1bre Group companies. (Id. Ex. N.) On July 10, 2019,

L1bero’s counsel replied by explaining that “under the Partner[s] Agreement, L1bero does not

have sole authority to appoint individuals to the board[s]” and that it had merely prepared and

circulated a “draft joint notification to the Secretary” with the expectation that ESH would

“review and revise the draft ... so that the parties can agree on final language and issue a joint

instruction to the Secretary.” (Id. Ex. O at 2.) Rather than providing the revisions, ESH’s

counsel baselessly accused L1bero of engaging in a “charade.” (Id. at 1-2.) L1bero’s counsel

again invited ESH’s counsel to “please make your redlines” so that the parties could “jointly

agree on the terms, execute, and provide to the Company’s Secretary.” (Id. at 1.) Rather than

cooperate by providing a revised draft, ESH’s counsel again accused L1bero of “playing games.”

(Id.) L1bero’s counsel explained that they were being sincere and thought they had “prepared

what [ESH] wanted” but would ask Mexican counsel to “modify the document as close as they

can to what they think [ESH is] asking.” (Id. Ex. P.)

       The next day, July 11, 2019, L1bero’s counsel sent an email attaching a revised draft of

the joint instruction letter to the Secretary. (Id.) Despite ESH’s assertion to the contrary




                                               - 10 -
(ECF No. 48 at 9), the revised draft instruction letter to the Secretary was not intended to cover

appointments to L1bre Group companies other than Lusad. (Wood Decl. at ¶ 44; see also

León Decl. Ex. P). On July 15, 2019, ESH’s counsel again objected to the language in the draft

instruction letter, but finally provided revisions reflecting the language that it desired. (Id.)

       On July 18, 2019, L1bero’s counsel replied that L1bero was “amenable to the changes

[ESH] proposed” and that they would make a request “that the Secretary prepare the relevant

resolutions.” (Id. Ex. Q.) On July 20, 2019, Flores asked the Secretary to prepare the necessary

resolutions for the appointment of ESH’s replacement directors to the Lusad Board.

(Wood Decl. at ¶ 45.) On July 30, 2019, before ESH filed this Motion, L1bero’s counsel

informed ESH’s counsel that the instruction letter with their changes would be circulated for

execution later that week. (Wood Decl. ¶ 46, Ex. 19.) On August 2, 2019, the Secretary sent

L1bero’s counsel draft resolutions for the appointment of ESH’s replacement directors to the

Lusad Board. (Wood Decl. ¶ 47, Ex. 20.) On August 4, 2019, L1bero executed these resolutions

and its counsel sent them to ESH’s counsel to be executed by ESH. (Wood Decl. ¶ 47, Ex. 21.)

               2. L1bero’s Efforts to Seat León and Zayas to the L1bre Nuevo León Board

       On May 27, 2019, Flores instructed a notary public to prepare the necessary documents to

appoint León and Zayas to the board of L1bre Nuevo León.                  (Id. ¶ 29.)     Pursuant to

Public Deed No. 15057 dated July 22, 2019, León and Zayas were appointed to the board of

L1bre Nuevo León and granted the same powers of attorney as Covarrubias and Belmont with

respect to L1bre Nuevo León. (Id., Ex. 14.)        On July 23, 2019, L1bero’s counsel sent ESH’s

counsel an email attaching the relevant documents. (León Decl. Ex. R.) Accordingly, León and

Zayas are currently members of the board of L1bre Nuevo León with the same powers of

attorney as Covarrubias and Belmont, and, in any event, L1bre Nuevo León has not taken any




                                                - 11 -
actions since the PI Order was entered other than registering to bid for the possible concession in

Monterrey, which this Court declined to enjoin. (Wood Decl. ¶ 30; see ECF No. 33 at 47-48.)

               3. L1bero’s Efforts to Bring L1bre Jalisco Into the L1bre Group and
                  Seat León and Zayas to the L1bre Jalisco Board

       On May 27, 2019, Flores instructed a notary public to prepare the necessary documents to

bring L1bre Jalisco into the L1bre Group and appoint León and Zayas to the board.

(Wood Decl. ¶ 33.) Pursuant to Public Deed No. 15058 dated July 24, 2019, L1bre Jalisco was

brought into the L1bre Group through the sale of shares by the founding shareholders to Lusad

and SAL. (Id. ¶ 31, Ex. 16.) On July 24, 2019, L1bero’s counsel sent ESH’s counsel an email

attaching the relevant documents pursuant to which L1bre Jalisco was brought into the

L1bre Group. (León Decl. Ex. S.)

       On July 24, 2019, ESH’s counsel objected to the fact that, among other things, León and

Zayas were not appointed to the board of L1bre Jalisco and were not granted powers of attorney.

(Id. Ex. T.) On July 25, 2019, after this omission by the notary public was identified,

Flores instructed the notary public to revise the documents to appoint León and Zayas to the

board of L1bre Jalisco and grant them powers of attorney.                   (Wood Decl. ¶ 34.)

On July 29, 2019, after realizing that the notary public had been out on vacation, Flores followed

up again with the notary public to press for this change. (Id. ¶ 35.) The notary public confirmed

that the relevant documents would be finalized by the following week. (Id.) On July 30, 2019,

before ESH filed this Motion, L1bero’s counsel emailed ESH’s counsel that “the changes [ESH]

ha[d] requested to the L1bre Jalisco by-laws should be in place by mid-week.” (Id. Ex. 19.)

       E.      ESH Delays the ICC Arbitration

       Despite the fact that ESH sought and obtained the PI Order on the basis of an

emergency motion that was purportedly in aid of arbitration, since the Court issued the PI Order,



                                              - 12 -
ESH has repeatedly delayed the actual commencement of the arbitration proceedings.

(See generally Wood Decl. ¶¶ 2-6, Ex. 3-8.)

       ESH filed its Request for Arbitration on May 1, 2019, and, on July 11, 2019, L1bero and

ES Technologies filed their Answer to ESH’s Request for Arbitration and Counterclaims.

Among other things, L1bero has asserted counterclaims related to (i) ESH’s fraud with respect to

inducing L1bero to purchase a 50% interest in ES Technologies; (ii) the MC Concession

allegedly procured by ESH; (iii) ESH’s breach of the Partners Agreement including by signing a

document purporting to alter the terms of the MC Concession without obtaining written consent

from L1bero; and (iv) ESH’s breaches of its duties to L1bero and/or to ES Technologies with

respect to transactions that it has yet to explain. (See generally id. ¶¶ 48-50.)

       On not fewer than six separate occasions over the course of three months, the ICC

requested that ESH make the payment necessary to commence the arbitration. (Id. ¶ 4, Exs. 3-7;

see also id. ¶ 5, Ex. 8) ESH repeatedly missed these deadlines and/or sought extensions such

that it did not actually make the payment until August 1, 2019—after it filed the instant

motion for contempt. (Id. ¶ 6.) This has delayed bringing the disputes to the arbitral tribunal.

       F.      ESH Files the Order to Show Cause for Contempt of Court

       ESH filed the instant Motion on July 30, 2019 seeking an order holding L1bero

in contempt for, inter alia, failing to (a) dismiss or withdraw the Mexican legal proceedings;

(b) seat ESH’s replacement directors to the Lusad board; and (c) provide ESH’s representatives

with Administrator Access to the Oracle NetSuite Platform. (ECF No. 48 at 5-11.)

                                           ARGUMENT

I.     Applicable Legal Standards

       A contempt order is a “potent weapon to which courts should not resort where there is a

fair ground of doubt as to the wrongfulness of the defendant’s conduct.” King v. Allied Vision,


                                                - 13 -
Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995) (internal citations and quotation marks omitted).

To ensure against the unjustified use of this potent weapon, “the district court’s power to hold a

party in contempt—whether civil or criminal—is significantly circumscribed.” United States v.

Local 1804-1 Int’l Longshoremen’s Ass’n, 44 F.3d 1091, 1096 (2d Cir. 1995).               Indeed,

a “contempt order is warranted only where the moving party establishes by clear and convincing

evidence that the alleged contemnor violated the district court’s edict.” King, 65 F.3d at 1058.

The clearly and convincing evidence standard is a “heavy burden” that the moving party

“must carry … to justify deployment of the potential weapon that is a contempt order.”

Church & Dwight Co. SPD Swiss Precision, No. 14-CV-585, 2017 WL 3605583, at *5

(S.D.N.Y. July 27, 2017) (internal quotation marks and citation omitted).

       “The failure to meet the strict requirements of an order does not necessarily subject a

party to … contempt.” Dunn v. N.Y. State Dept. of Labor, 47 F.3d 485, 490 (S.D.N.Y. 1995).

Instead, “a movant must establish that (1) the order ... is clear and unambiguous, (2) the proof

of noncompliance is clear and convincing, and (3) the contemnor has not diligently attempted to

comply in a reasonable manner.” King, 65 F.3d at 1058; see also Latino Officers Ass’n City of

New York, Inc. v. City of New York, 558 F.3d 159, 164 (2d Cir. 2009).

       Importantly, as to the first prong, “[a] clear and unambiguous order is one that leaves no

uncertainty in the minds of those to whom it is addressed who must be able to ascertain from the

four corners of the order precisely what acts are forbidden.” King, 65 F.3d at 1058 (internal

citations and quotation marks omitted). As to the second prong, “the clear and convincing

standard requires a quantum of proof to demonstrate a reasonable certainty that a violation has

occurred.” Levin v. Tiber Holding Corp., 277 F.3d 243, 250 (2d Cir. 2002) (internal citation and

quotation marks omitted). Finally, as to the third prong, “the movant must prove that the alleged




                                              - 14 -
contemnor has not diligently attempted to comply in a reasonable manner with the court’s

decree[,]” and the courts must “examine the defendant’s actions and consider whether they are

based on a good faith and reasonable interpretation of the court order.” In re MarketXT Holdings

Corp., 336 B.R. 39, 52 (Bankr. S.D.N.Y. 2006) (internal quotation marks and citation omitted).

       Even where the movant satisfies its heavy burden, “the use of the contempt power places

an additional limitation on the district court’s discretion,” because “in selecting … sanctions, a

court is obliged to use the least possible power adequate to the end proposed.” Spallone v.

United States, 493 U.S. 265, 275 (1990) (internal citations and quotation marks omitted).

II.    L1bero Is Not in Contempt of the Court’s Preliminary Injunction

       A.      L1bero’s Continued Prosecution of the Mexican Legal Proceedings Does Not
               Violate the Preliminary Injunction

       ESH’s motion relies heavily on the assertion that L1bero’s continued prosecution of the

pending Mexican legal proceedings warrants a contempt finding.          (ECF No. 48 at 10-11.)

The provisions of the PI Order relied on by ESH enjoin L1bero from (a) “taking any actions …

that would eliminate, diminish, or compromise [ESH’s] … right under the Partners Agreement

… to equal participation in management and control of” the L1bre Group, and (b) “issuing

directives or making business decisions on behalf of any [L1bre Group] company … in violation

of the Partners Agreement or to the exclusion of [ESH] or its appointed directors…”

(ECF No. 48 at 10 (citing ECF No. 39 at 2-3).) But the PI Order as written does not provide

ESH with grounds to meet its heavy burden of showing that L1bero’s continued prosecution of

the Mexican proceedings satisfies even one prong of the test for contempt, let alone all three.

Specifically, ESH cannot show—as it must—that: (1) the PI Order is clear and unambiguous

with respect to the continued prosecution of the Mexican proceedings; (2) L1bero clearly and




                                              - 15 -
convincingly violated any provisions of the PI Order; and (3) L1bero has not diligently attempted

to comply in a reasonable manner with the PI Order.

       First, the PI Order does not clearly or unambiguously require L1bero to dismiss,

withdraw, or even to refrain from continuing to prosecute the Mexican legal proceedings.

To the contrary, in its PI Decision laying out the reasoning for the PI Order, this Court

expressly declined to grant ESH’s requested anti-suit injunction:

       So I turn to the two other forms of injunctive relief sought by [ESH]. The first is
       an anti-suit injunction that would enjoin [L1bero] from litigating the issue of the
       validity of the arbitration agreement in Mexico. This I am not prepared to enter…

(Id. at 48 (internal citation omitted).) This Court explained that it was not prepared to enter an

anti-suit injunction for at least three reasons: (1) “[e]ven if the threshold factors were satisfied,

... [the Court] would choose, as a matter of its discretion, not to enter an injunction against

Mexican litigation” because “[t]he business venture is located in Mexico, ... the representatives

of the parties are all Mexican nationals[,] [and] [t]he events leading to alleged breaches—all of

them—took place in Mexico” (id. at 51); (2) ESH was “not correct” in arguing that “the express

language of the Partners Agreement entitles it to an anti-suit injunction” because, in fact,

“[t]he literal language of the Partners Agreement makes it crystal clear that this Court does not

have exclusive jurisdiction to determine the validity of the arbitration agreement” (id. at 48-49

(emphasis in original)); and (3) although this Court had the authority to enjoin L1bero from

pursuing or maintaining suit in another country even without a forum selection clause,

ESH failed to “clearly demonstrate that this Court’s threshold determination about the validity of

the arbitration agreement would be dispositive of the Mexican civil actions” (id. at 50-51).

       Moreover, even if the provisions of the PI Order cited by ESH could be construed to

constitute the anti-suit injunction that this Court rejected—and they should not—they are far

from clear and unambiguous because those provisions are tied to the parties’ rights and


                                               - 16 -
obligations under an external document—namely, the Partners Agreement.            The PI Order

purports to enjoin conduct that would eliminate, diminish, or compromise rights “under the

Partners Agreement” or that would otherwise be “in violation of the Partners Agreement.”

Such a reference to an external document inevitably leads to uncertainty, and for that reason, is

expressly prohibited by Rule 65(d)(1)(C), which states that “[e]very order granting an injunction

and every restraining order must ... describe in reasonable detail—and not by referring to the

complaint or other document—the act or acts restrained or required.” (emphasis added).

The purpose of Rule 65(d)(1)(C) “is to provide a solid foundation for any subsequent proceeding

to enforce the injunction, as by a motion to hold the defendant in contempt[,]” Chicago & N. W.

Transp. Co. v. Ry. Labor Executives’ Ass’n, 908 F.2d 144, 149 (7th Cir. 1990), and, thus,

“[a]n injunction that fails to comply with Rule 65(d) may not be enforced by way of contempt

sanctions.” Hatten-Gonzales v. Hyde, 579 F.3d 1159, 1170 n.6 (10th Cir. 2009); see also Int’l

Longshoremen’s Ass’n, Local 1291 v. Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76 (1967)

(reversing contempt order because it was “founded upon a decree too vague to be understood”

and Rule 65 “require[es] that a federal court frame its order so that those who must obey them

will know what the court intends to require and what it means to forbid”); DeWitt Stern Group,

Inc. v. Eisenberg, 2013 WL 5815512, at *1, *4-*5 (S.D.N.Y. Oct. 29, 2013).

       Second, ESH has not established by clear and convincing evidence that L1bero failed to

comply with the PI Order, including the provision enjoining it from “issuing directives or

making business decisions on behalf of any [L1bre Group] company ... relating to the

commencement of litigation or other proceedings, and specifically to the initiation or settlement

of the NAFTA Claim.” (ECF No. 39 at 3 (emphasis added).)           L1bero, either directly or on

behalf of any L1bre Group company, has not commenced any litigation or any other proceedings.




                                             - 17 -
(See generally ECF No. 48 at 10-11.) ESH has merely alleged that L1bero “continued” to

prosecute or press certain already pending Mexican legal proceedings as to which this Court

expressly declined to enter an anti-suit injunction. (Compare ECF No. 48 at 10 with ECF No. 33

at 48-52.) The fact that this Court entered a PI Order that enjoined the commencement of

litigation or other proceedings, but not the continued prosecution of the already pending Mexican

legal proceedings, makes sense for several reasons. As an initial matter, the purpose of a

preliminary injunction, and particularly a preliminary injunction in aid of arbitration, is merely to

preserve the status quo until the dispute can be heard by the arbitral tribunal. See Bernardino v.

Barnes & Noble Booksellers, Inc., 2017 WL 3727230, at *10 (S.D.N.Y. Aug. 11, 2017)

(“An injunction in aid of arbitration is designed solely to preserve the status quo.”) In addition,

while the Partners Agreement requires unanimous board approval for “Major Decisions,” which

could include the commencement of litigation (although in this case it does not expressly do so),

(see Wood Decl. Ex. 9 at § 5.2), it expressly delegates the day-to-day management, such as the

continued prosecution of litigation, to the executive officers appointed by L1bero (see id.

at §§ 5.1(b)(i)-(ii), (iv), 6.1, 6.2). Finally, it is far from clear that León and Zayas do or should

have any right to participate in decisions about the prosecution of legal proceedings in which

they are named as the defendants. Cf. Joy v. North, 692 F.2d 880, 887-88 (2d Cir. 1982)

(explaining that directors are impermissibly conflicted such that no demand needs be made

when the directors are named as defendants).

       Third, ESH still fails to show that L1bero did not diligently attempt to comply with

PI Order in a reasonable manner. L1bero must navigate within the bounds of the PI Order,

on the one hand, while complying with its fiduciary duties and Mexican court orders,

on the other hand. If L1bero were to discontinue the Mexican legal proceedings or fail to




                                               - 18 -
comply with scheduling orders in those proceedings, it would be giving up viable claims that

would benefit its stakeholders, with the distinct likelihood of being unable to re-commence the

proceedings (and thus losing the claims forever) should the PI Order be vacated or modified by

the arbitral tribunal or by the Second Circuit. L1bero has thus attempted to comply with its

fiduciary duties and Mexican court orders consistent with a “good faith and reasonable

interpretation” of the PI Order. See In re MarketXT Holdings Corp., 336 B.R. at 52.

       B.      L1bero’s Alleged Failure to Seat ESH’s Chosen Directors on Lusad’s Board
               Does Not Violate the Preliminary Injunction

       ESH argues that L1bero’s purported inaction regarding the seating of certain individuals

to Lusad’s Board violates the PI Order. (ECF No. 48 at 7-9.) ESH’s argument is untethered to

the text of the PI Oder and, in any event, omits L1bero’s efforts to seat ESH’s representatives.

       First, the PI Order does not clearly or unambiguously require L1bero to, as ESH

contends, “re-seat [ESH’s] principals, Mess[]rs. Zayas and León [or even ESH’s replacements

directors], on Lusad’s board.” (Compare ECF No. 48 at 7-8 with ECF No. 39 at 2-3.) ESH does

not and cannot cite any provision of the PI Order that requires L1bero to take any affirmative

action to seat ESH’s chosen directors on Lusad’s board, or otherwise. (See id.) ESH cannot do

so because the PI Order is styled as a prohibitory injunction that prevents L1bero from taking

certain actions, not a mandatory injunction that would require L1bero to take affirmative actions

“to re-establish [ESH’s] equal management and control over the company.” (See id.).

       “A prohibitory injunction is one that ‘forbids or restrains an act’” while “[a] mandatory

injunction, in contrast, ‘orders an affirmative act or mandates a specified course of conduct.’”

Louis Vuitton Malletier v. Dooney & Bourke, Inc., 454 F.3d 108, 114 (2d Cir. 2006)

(quoting Black’s Law Dictionary 788 (7th Ed. 1999)).               The distinction is significant.

Because a mandatory injunction requires a party to take affirmative action to alter the status quo,



                                              - 19 -
there is a “more stringent standard that must be met by a plaintiff seeking a mandatory

injunction, i.e., a clear or substantial likelihood of success on the merits.” Cain, 418 F. Supp. 2d

at 472 (citing Bronx Household of Faith v. Board of Educ., 331 F.3d 342, 349 (2d Cir. 2003));

see also New York Civil Liberties Union v. New York City Transit Auth., 684 F.3d 286, 294

(2d Cir. 2012) (same). Here, ESH did not seek—and this Court did not issue—a mandatory

injunction under this more stringent standard. Accordingly, ESH cannot now claim that L1bero

should be held in contempt for failing to take affirmative action to alter the status quo when

ESH never attempted to prove a case for a mandatory injunction in the first place.

        Second, ESH has not and cannot establish by clear and convincing evidence that L1bero

has failed to comply with the clear and unambiguous provision of the PI Order enjoining it from,

without the consent of ESH, “making any changes in the corporate status, identity of directors,

shareholder interest, or other ownership, managerial, or control rights of any company

contemplated by the Partners Agreement.” (ECF No. 39 at 3.) ESH cannot establish that L1bero

has made any such changes without its consent. (See ECF No. 48 at 7-9.)4 ESH has merely

alleged that L1bero proposed to take certain steps that would have added the replacement

directors designated by ESH to the boards of all of the L1bre Group companies, but refrained

from taking those or other steps after ESH objected, which is exactly what was required.

(Compare ECF No. 48 at 7-9 with ECF No. 39 at 3.)


4
  ESH’s memorandum of law includes arguments in footnotes. See, e.g., ESH MOL at 9-10 n.6 (arguing that
L1bre Jalisco’s bylaws were revised and are not compliant with the Partners Agreement). As an initial matter,
“[a]rguments made only in a footnote are generally deemed to be waived.” Scott v. Chipotle Mexican Grill, Inc.,
315 F.R.D. 33, 45 (S.D.N.Y. 2016); see also City of Syracuse v. Onondaga Cty., 464 F.3d 297, 308 (2d Cir. 2006).
In any event, the by-laws of L1bre Jalisco have not been changed or amended since its incorporation, and they
contain a jurisdictional clause that requires disputes to be submitted to the competent courts of Jalisco because
Mexican law requires that the by-laws of companies incorporated in Mexico provide that disputes be submitted to
the jurisdiction of competent courts in Mexico. (Wood Decl. ¶¶ 31-32.) Moreover, the fact that the by-laws do not
appoint ESH’s representatives to the board or grant them powers of attorney is not a change in the status quo and
is the result of an inadvertent omission by the notary public who did not follow L1bero’s instructions to appoint
ESH’s representatives to the board and grant them powers of attorney. (Id. ¶¶ 33-35.)


                                                     - 20 -
       Third, L1bero has been more than reasonably diligent in complying with the PI Order

to the extent it requires affirmative action to ensure that ESH has an equal ownership stake in

and/or equal participation in the management and control of the L1bre Group companies.

L1bero went beyond what is required by the PI Order by taking affirmative steps to secure the

appointment of León and Zayas to the board of L1bre Nuevo León and to bring L1bre Jalisco

into the L1bre Group. (Wood Decl. ¶¶ 29-35, Exs. 14 & 16.) L1bero has also taken affirmative

steps to progress the appointment of León and Zayas to the board of L1bre Jalisco. (See id.

¶¶ 33-35.); see Tactica Int’l, Inc. v. Atl. Horizon Int’l, Inc., 154 F. Supp. 2d 586, 608-09

(S.D.N.Y. 2001) (denying motion for contempt where movant failed to show that the “actions

were intentional” and “[u]pon learning of th[e] oversight, [the defendant] immediately corrected

the problem”). Although L1bero cannot assist with the appointment of León and Zayas to the

board of Lusad in light of the pending Mexican court order (Wood Decl. ¶ 37 n. 4, Ex. 17), it has

taken all necessary steps to appoint ESH’s chosen designees to the board of Lusad, with the

executed resolution submitted to ESH’s counsel on August 4, 2019 (id. ¶¶ 36-47, Exs. 20-21).

To the extent the process moved slower than ESH desired, this is a problem of its own making

because the Partners Agreement does not grant L1bero sole authority to appoint individuals to

the board of Lusad, and ESH’s counsel has not been fully cooperative in terms of assisting with

the drafting of the necessary instruction letter to the Secretary of the Board. (Id. ¶¶ 39-45;

see León Decl. Exs. M-P); see also Skarnulis v. Belmont, 74 F. App’x 92, 95-96 (2d Cir. 2003)

(holding that the district court did not abuse its discretion in refusing to hold defendants in

contempt where, as here, the movant “refused to cooperate with their efforts”)

       Thus, ESH cannot show that: (1) the PI Order is clear and unambiguous with respect to

imposing an affirmative obligation on L1bero to seat ESH’s chosen designees to the boards of




                                             - 21 -
the L1bre Group companies; (2) L1bero clearly and convincingly violated any provisions of the

PI Order; and (3) L1bero has not diligently attempted to comply in a reasonable manner.

        C.       L1bero Has Not Denied ESH’s Appointed Directors Unrestricted and
                 Unfettered Access to L1bre Group Books and Records

        ESH inaccurately asserts that L1bero denied it equal access to books and records in

violation of the PI Order because, even though L1bero promptly provided documents and

granted ESH’s non-director designees Audit Trail Access to the Oracle NetSuite Platform,

L1bero did not grant the ESH’s non-director designees “Administrator Access,” which would

allow them to add, alter, and delete information. (See ECF No. 48 at 5-7.)

        First, the PI Order does not clearly or unambiguously require L1bero to grant ESH’s

non-director designees Administrator Access to the Oracle NetSuite Platform. Rather, it merely

requires that “directors appointed by [ESH] to the Board of any [L1bre Group] company . . .

shall have unrestricted and unfettered access to any and call corporate, financial, and accounting

information and documents of all such companies” including certain specified documents.

(ECF No. 39 at 4.) It says nothing about granting any access to ESH’s non-director designees,

and it also says nothing about granting ESH’s non-director designees—or even its directors—

with Administrator Access that would allow them to add, alter, or delete add, alter, and delete

information in the Oracle NetSuite Platform. (Alamilla Decl. ¶¶ 4, 10.) Nor can ESH rely on the

provisions of the PI Order that refer to ESH’s “right under the Partners Agreement” to

“equal participation in the management and control of” the L1bre Group (ECF No. 39 at 2-3)

because L1bero also does not have Administrator Access (Alamilla Decl. ¶ 10).5



5
  Although the CFO/ Comptroller and members of staff who assist the duties of the CFO/ Comptroller have
Administrator Access to the Oracle NetSuite Platform (Alamilla Decl. ¶ 11), they are not L1bero’s “representatives”
and, in any event, the Partners Agreement expressly grants L1bero the sole right to appoint the Comptroller until the
Intercompany Loans from L1bero are repaid in full (Wood Decl. Ex. 9 at § 5.1(b)(iv)).


                                                       - 22 -
       Second, ESH has not and cannot establish by clear and convincing evidence that L1bero

failed to comply with the provisions of the PI Order relating to access to books and records.

Indeed, L1bero has (a) promptly provided ESH with all of the documents specified in the

PI Order “including, but not limited to, documents relating to the NAFTA notice of intent against

Mexico ..., the articles of incorporation of L1bre Nuevo Leon and L1bre Jalisco, and all

documents and communications concerning the Mexico City and Nuevo León concessions and

their processes” (compare ECF No. 39 at 4 with León Decl. Exs. E & S); (b) provided ESH’s

representatives with access to the offices of the Secretary of the Board to review corporate books

and records (see id. Ex. E); and (c) granted ESH’s non-director designees with Audit Trail

Access to the Oracle NetSuite Platform, which affords them the ability to access and review the

L1bre Group’s incoming and outgoing bank account funds and financial transactions, the

information behind those transactions, as well as the audit trail (see Alamilla Decl. ¶¶ 8-9).

       Third, L1bero has been more than reasonably diligent in complying with the PI Order

notwithstanding ESH’s allegations about lack of Administrator Access, bank statements, and

an attempt to visit the L1bre Group offices on July 8, 2019. As discussed above, via the

Oracle NetSuite Platform, ESH’s non-director designees have the ability to review the

L1bre Group’s incoming and outgoing bank account funds. (See Alamilla Decl. ¶ 9, Ex. 2.)

Although unidentified ESH representatives were apparently denied access to the L1bre Group

offices on July 8, 2019, this was done by building security after they failed to comply with

security protocols. (Wood Decl. ¶¶ 25-27.) No one from the L1bre Group’s offices was notified

of the presence of any ESH representatives, L1bero did not instruct building security to deny

access, and neither L1bero nor the L1bre Group owns the building or employs building security.

(Id. ¶¶ 26-27.) Moreover, L1bero previously arranged for ESH to have access to the offices of




                                               - 23 -
the Secretary of the Board who maintains the corporate books and records (León Decl. Ex. E),

and, although the L1bre Group offices are essentially empty due to the financial situation of the

L1bre Group companies (Wood Decl. ¶¶ 12 & 28), L1bero is more than willing to arrange for

ESH representatives to visit the L1bre Group offices. See Tactica, 154 F. Supp. 2d at 608-09

(denying motion for contempt where movant failed to show that the “actions were intentional”

and “[u]pon learning of th[e] oversight, [the defendant] immediately corrected the problem”).

       Thus, ESH cannot show that: (1) the PI Order is clear and unambiguous with respect to

requiring L1bero to provide its non-director designees with “Administrator Access”; (2) L1bero

clearly and convincingly violated any provision of the PI Order; and (3) L1bero has not

diligently attempted to comply in a reasonable manner with the PI Order.

III.   The Court Should Not Issue Monetary Sanctions or Any Other Relief

       L1bero should not be held in contempt and ESH’s request for sanctions and counsel fees

should be denied. The movant bears the burden of proving willfulness by clear and convincing

evidence. King v. Allied Vision, Ltd., 919 F. Supp. 747, 752 (S.D.N.Y. 1996), aff’d, 65 F.3d

1051 (2d Cir. 1995). The question of whether a contemnor violated a court order willfully

requires a distinct inquiry, analytically separate from the predicate question of whether the

contemnor failed to comply with the order in the first place. See Sweater Bee, 885 F.2d at 8;

Yurman, 2009 WL 454275 at *5. The touchstone of an award of attorneys’ fees in connection

with a finding of civil contempt is the contemnor’s willfulness. King, 65 F.3d at 1063; Yurman

Studio, Inc. v. Castaneda, Nos. 07 Civ. 1241(SAS), 07 Civ. 7862(SAS), 2009 WL 454275, at *5

(S.D.N.Y. Feb. 23, 2009). Willfulness in the civil contempt context requires an intentional

disregard of the underlying order.    See Idaho Potato Comm’n v. Majestic Produce Corp.,

No. 97–CV–5512, 1998 WL 760333, at *7 (E.D.N.Y. Sept. 9, 1998); N.Y. State Nat’l Org. for

Women v. Terry, 952 F. Supp. 1033, 1044 (S.D.N.Y. 1997), aff’d, 159 F.3d 86 (2d Cir. 1998).


                                             - 24 -
       ESH falls well short of its burden here: the record demonstrates that, far from deliberately

ignoring the PI Order, L1bero has taken pains to comply with it. These efforts are not the

“callous indifference” nor even the lack of “good faith effort to comply” that courts in this

Circuit recognize as the basis for a finding of willfulness.

       The record demonstrates that L1bero has worked in good faith to comply with and adhere

to the terms of the PI Order, to the best of their ability and understanding. Consequently, under

controlling law, ESH cannot carry its burden to demonstrate that an award of sanctions or

attorneys’ fees is proper.

                                          CONCLUSION

       For all of the foregoing reasons and based on the supporting papers filed in this action,

L1bero respectfully requests that the Court deny ESH’s request for an order holding L1bero

in civil contempt of the Court’s May 16, 2019 preliminary injunction.



Dated: August 5, 2019                        REED SMITH LLP
       New York, New York
                                             By:    /s/ Steven Cooper
                                                   Louis M. Solomon
                                                   LSolomon@reedsmith.com
                                                   Steven Cooper
                                                   SCooper@reedsmith.com
                                                   Nicole Lapsatis Lech
                                                   NLapsatis@reedsmith.com
                                                   Jonathan P. Gordon
                                                   Jonathan.Gordon@reedsmith.com

                                             599 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 521-5400
                                             Facsimile: (212) 521-5450

                                             Attorneys for Respondent L1bero Partners, LP




                                                - 25 -
